Decree unanimously modified by allowing the attorney for the plaintiff-*680appellant an additional sum of $1,000 for services and disbursements in the preparation and trial of the case at Trial Term and as so modified affirmed, without costs of this appeal to either party. Memorandum: The attorney for the plaintiff-appellant was allowed $500 for his services and disbursements in the preparation and trial of the ease. This amount is inadequate and should be increased by an additional allowance of $1,000. (Appeal from decree of Erie Trial Term dismissing the complaint on the merits and granting defendant a divorce on the counterclaim.) Present — Williams, P. J., Goldman, Henry and Noonan, JJ.